An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

REGINALD HOWARD,
1“ Appellant,
veal:
THE STATE OF NEVADA,
Regggndent.

   

This is a pro se appeal frem a district court order (lenying a
f motion tn modify or correct illegal sentenee Eighth Judicial District
a Court, Clark Cennty; Michelle Lem-Tim, Judge.
i The notice of anneal was untimer ﬁled, NRA? 4(1)); NR8
 34.575(l); NRAP 260a); NRA]? 26(6). Because an untimely notice an? appeal
L fails to vest juriscliction in this enurt, Lozada v. State, 110 Nev. 349, 352,
871 P.2d 944, 946 (1994), We conclude that. we lack jurisdiction tn consider
this appeal, and we
ﬂ

ORDER this appeal DISMISSED.

£5 £9 a ﬁg; ,6 

Hardesty

A ’ ,1
 1;! .v w , J.  , J.
l ’ altta Pickering

cs: Hen. Michelle Leavitt, District Judge
Reginald Clarence Howard
Attorney General/Carson City
Clark County District Attorney
Eighth District Ceurt Clerk

SUPREME COURT
OF
NEVADA

«3;. man new; 1!.